Exhibit 10.5 Employment Agreement Extension Effective Date:May 30, 2010 Agreement made among Reis Services, LLC (“Employer”) and William Sander (“Employee”) to extend a certain Employment Agreement, dated as of April 23, 2007, as amended by that certain Memo regarding Revision to Bonus Payout Schedule from Jonathan Garfield, dated December 14, 2007, by and between the parties (collectively, the “Employment Agreement”). Revised Term The term of the Employment Agreement expires on May 30, 2010. The parties are in the process of negotiating a new agreement (the “New Employment Agreement”) relating to Employee’s employment with Employer (although no such agreement is assured). In the interim, the parties wish to continue and extend the Employment Agreement. Therefore, Employers and Employee agree that the Employment Agreement shall be binding for an additional period of time, beginning with the expiration of the original term on May 30, 2010 and continuing through the earlier of June 30, 2010 or a date on which a New Employment Agreement is executed. Revised Conditions This extension shall be on the same terms and conditions as provided in the Employment Agreement and as if set forth in this Agreement.For the avoidance of doubt: ● All Guaranteed Bonus obligations under the Employment Agreement shall continue through June 30, 2010; and ● The pro-rata portion (five-twelfths) of the Guaranteed Bonus for the twelve-month period ending May 30, 2010, together with any Guaranteed Bonus applicable to June 2010, shall be paid to the Employee as soon as administratively possible following June 30, 2010. Acknowledgement and Agreement We have carefully reviewed this Agreement and acknowledge, agree to and accept all of its terms and conditions. We are executing this Agreement as of the Effective Date above. Employers: Employee: REIS SERVICES, LLC By: /s/ Lloyd Lynford /s/ William Sander Name:Lloyd Lynford William Sander Title:President & Chief Executive Officer
